Response to Arguments
Applicant’s arguments submitted on 12/15/2021 have been fully considered, but are moot.  New prior art is cited herein below in response to Applicant’s amendments.  Previously cited Christiansen et al., “In Silico Labeling: Predicting Fluorescent Labels in Unlabeled Images”, Cell 173.3 (2018) 792-803, April 19, 2018, Elsevier Inc (provided by Applicant with the IDS of 8/11/2020 and hereinafter referred to as “Christiansen”), discloses a computerized robust training method for deep image prediction (see Christiansen Fig. 1, and pg. 1, “Summary” and “Introduction,” where “computers” are used to train a deep neural network to predict fluorescence images from transmitted-light images), comprising the steps of: a) inputting a plurality of universal modality training images and corresponding desired modality prediction images into electronic storage means (see Christiansen Fig. 1, and pg. 1, “Introduction,” where “computers” are used, and pg. e9, “Comparison to other deep neural networks,” where “memory” is required to implement the algorithm on the computer, and pg. 2, “Training and Testing Datasets for Supervised Machine Learning,” where “. . . we first created a dataset of training examples, consisting of pairs of transmitted-light z-stack images and fluorescence images . . .”); and b) performing a deep image prediction learning by electronic computing means using the plurality of universal modality training images and the corresponding desired modality prediction images as truth data to generate a deep image prediction model (see Christiansen Fig. 1, and pgs. 1-3, “Summary” and “Introduction” and “Training and Testing Datasets for Supervised Machine Learning,” where the deep neural network is trained with the pairs of transmitted-light z-stack images and fluorescence images to predict fluorescence images from transmitted-light images).
(see Kleppe paras. 0049-0051, where “[t]he Gaussian filter removes shot noise and the Laplace filter removes large contiguous areas”).
It would have been obvious to one of ordinary skill in the art at the time of filing to to apply the de-noising of Kleppe to the “CellMask” and/or “proprium iodide” treated images of Christiansen, or alternatively include the additional fluorescence microscopy images of Kleppe in the training data of Christiansen, because it is predictable that removing unwanted noise from the images would enhance the quality of the images and also the quality of the eventual labels, and it is also predictable that including additional training data would enhance the accuracy of the trained model by successfully modeling the additional examples in the additional training data.

Claim Rejections - 35 USC § 102
The rejections under this statute are hereby withdrawn in response to Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen et al., “In Silico Labeling: Predicting Fluorescent Labels in Unlabeled Images”, Cell 173.3 (2018) 792-803, April 19, 2018, Elsevier Inc (provided by Applicant with the IDS of 8/11/2020 and hereinafter referred to as “Christiansen”) in view of Kleppe et al., US 2012/0140317 A1 (hereinafter referred to as “Kleppe”). 

Regarding claim 1, Christiansen discloses a computerized robust training method for deep image prediction (see Christiansen Fig. 1, and pg. 1, “Summary” and “Introduction,” where “computers” are used to train a deep neural network to predict fluorescence images from transmitted-light images), comprising the steps of: a) inputting a plurality of universal modality training images and corresponding desired modality prediction images into electronic storage means (see Christiansen Fig. 1, and pg. 1, “Introduction,” where “computers” are used, and pg. e9, “Comparison to other deep neural networks,” where “memory” is required to implement the algorithm on the computer, and pg. 2, “Training and Testing Datasets for Supervised Machine Learning,” where “. . . we first created a dataset of training examples, consisting of pairs of transmitted-light z-stack images and fluorescence images . . .”); and b) performing a deep image prediction learning by electronic computing means using the plurality of universal modality training images and the corresponding desired modality prediction images as truth data to generate a deep image prediction model (see Christiansen Fig. 1, and pgs. 1-3, “Summary” and “Introduction” and “Training and Testing Datasets for Supervised Machine Learning,” where the deep neural network is trained with the pairs of transmitted-light z-stack images and fluorescence images to predict fluorescence images from transmitted-light images).

However, Kleppe discloses wherein the desired modality prediction images having an enhanced quality are generated by simulation or by editing, resolution enhancement, or de-noising of a set of acquired images (see Kleppe paras. 0049-0051, where “[t]he Gaussian filter removes shot noise and the Laplace filter removes large contiguous areas”).
It would have been obvious to one of ordinary skill in the art at the time of filing to to apply the de-noising of Kleppe to the “CellMask” and/or “proprium iodide” treated images of Christiansen, or alternatively include the additional fluorescence microscopy images of Kleppe in the training data of Christiansen, because it is predictable that removing unwanted noise from the images would enhance the quality of the images and also the quality of the eventual labels, and it is also predictable that including additional training data would enhance the accuracy of the trained model by successfully modeling the additional examples in the additional training data.

Regarding claim 2, Christiansen discloses wherein the deep image prediction model predicts at least one desired modality prediction image from an input universal modality image (see Christiansen Fig. 1, and pg. 2, “Training and Testing Datasets for Supervised Machine Learning,” where the deep neural network is trained to predict fluorescence images from transmitted-light images).

claim 4, Christiansen discloses wherein the desired modality prediction images are acquired from an imaging system of a desired modality (see Christiansen Fig. 1, and pg. 2, “Training and Testing Datasets for Supervised Machine Learning,” where “the [t]raining pairs come from numerous experiments across various labs, samples, imaging modalities, and fluorescent labels”).

Regarding claim 6, Christiansen discloses wherein the plurality of universal modality training images are acquired from a label free imaging system (see Christiansen Fig. 1, and pg. 1, “Introduction”, where “[w]e designed a deep neural network and trained it on paired sets of unlabeled and labeled images”, and pg. 2, “Training and Testing Datasets for Supervised Machine Learning”, where “the [t]raining pairs come from numerous experiments across various labs, samples, imaging modalities, and fluorescent labels”).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen and Kleppe as applied to claim to claim 1 above, and in further view of Han et al., US 2019/0318474 A1 (hereinafter referred to as “Han”).  

Regarding claim 3, Christiansen does not explicitly disclose wherein the deep image prediction model is an encoder-decoder network. 
However, Han discloses wherein the deep image prediction model is an encoder-decoder network (see Han Fig. 6 and para. 0017, where an encoder-decoder network is illustrated). 
(see Han Fig. 6 and para. 0017).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663